Title: To George Washington from William Hickman, 5 October 1786
From: Hickman, William
To: Washington, George



Sir.
Frederick County October 5th 1786

In consequence of my being Assured by Mr Rawleigh Coulston that the right of a Judgment Obtained against Mr William Ireland Junr in the General Court of Maryland in May last, as my Security in a Bond granted to your Excellency in November 1774 for two Tracts of Land I purchased at the sale of the Estate of George Mercer Esquire; I have sold to that Gentleman, among other property one of those Tracts, known and discribed in the plott by No. 7 I therefore request your Excellency will make a Deed for the same to Mr Coulston which when Executed

you will please lodge in the Hands of Mr James Keith or some other Gentleman in Alexandria—with Instructions to hold the same until such time as Mr Coulston may be able to produce satisfactory vouchers to evince his being Intitled to receive the money due on the above Judgment; the Races happening Next week will offer I presume an Opportunity of procuring a Sufficient number of Gentlemen from this & Berkeley County to witness the Deeds, which I believe will be more agreeable to Mr Coulston, as he would wish the Deed Recorded in this County in which the land lay & himself resides: or If a Deed for Land lying in another County can with propriety be Recorded in Fairfax, Your Excellency will please procure such Witnesses as may with most convenience be called upon in that Court for proof: Mr Ireland who has an Assignment of your Bond for conveyance of those Lands will deliver it up, on Your Excellencys makeing the Deed to Mr Coulston for No. 7 & a Deed to me for the Lott called No. 1 which you will be pleased to do in the same manner with respect to the witnesses. I am Sir With the Greatest Respect Your Obedient Hbe Servt

William Hickman


Sir. Since closeing the foregoing, Mr Ireland has thought it Imprudent to give up the Assignment of your Bond of Conveyance for the Lott No. 1 which was made him for his security in case Judgment should go against him, you will therefore be pleased to Renew your Bond for the Conveyance of that Lott to me, or take such writings from him as will, exonerate you from the Obligation of makeing a Title for the Lott No. 7 & let the old Bond remain as it is (which I think will be mo⟨mutilated⟩) as by renewal, it would divest me of any right. I am Sorry to give your Excellency so much trouble in this matter, but as my Long Infirmity, Mr Irelands particular & distressed Situation, & the Channel in which the business have been conducted seems to constrain us to intrude on your Excellencys Good nature, I hope you will excuse the freedom of my request. With Due respect William Hickman

